department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number id no refer reply to cc tege eb qp2 plr-t-103418-15 date date internal_revenue_service number release date index number in re company plan dear this letter constitutes notice that the waiver of the required minimum_funding contribution for the plan for the plan_year ending date plan_year is approved subject_to the conditions listed below this waiver is for the required minimum contributions for the plan_year all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code this waiver is conditioned on the company’s satisfaction of all of the following conditions starting with the quarterly contributions due on date the company satisfies the required installments in a timely fashion for the plan until the waiver amortization base for the plan_year for the plan has been fully amortized for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution plr-t-103418-15 no contributions made to the plan for the plan_year are added to the prefunding balance of the plan under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized except to any extent otherwise permitted under code sec_412 the company makes timely contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively and the company provides proof of payment of all contributions described above within five business after each payment thereof to the service using the fax number or address below irs--ep classification mr chris huxtable north street room richmond va fax this waiver is granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa sec_412 of the code provides generally that if an employer is unable to satisfy the minimum_funding_standard for a plan_year without temporary substantial business hardship and application of the standard would be adverse to the interests of plan participants in the aggregate the minimum_funding_standard requirements may be waived for the year with respect to all or any portion of the minimum_funding_standard sec_412 of the code provides that the factors taken into account in determining a temporary substantial business hardship include whether or not the employer is operating at an economic loss there is substantial unemployment or underemployment in the trade_or_business and in the industry concerned the sales and profits of the industry concerned are depressed or declining and it is reasonable to expect that the plan will be continued only if the waiver is granted the company is a privately owned consumer products company the company represents that it has recently suffered a temporary substantial business hardship due to management missteps that diminished the appeal of its product’s designs and marketing initiatives the company represents that it has also experienced a loss of differentiation between its four major brands as a result of a major acquisition in plr-t-103418-15 the company represents that it has implemented a series of actions to stabilize it in the near term and strengthen it in the long term this includes hiring new leadership subleasing excess office space expanding the frequency of new product offerings and catalogue distributions as well as re-establishing its four distinctive brand identities discontinuing its practice of excessive price discounting and suspension of non- qualified_retiree benefits for former top salaried employees the company believes and its financial projections illustrate that its cash_flow will improve adequately to satisfy the plan's funding obligation in the near future based on the facts as represented by the company the legal standard for a temporary substantial business hardship under sec_412 of the code has been met sec_412 of the code and sec_302 of erisa describe the consequences that result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized any amendment to a profit sharing plan or any other retirement_plan covering employees covered by the plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-t-103418-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william b hulteng acting branch chief qualified_plans branch employee_benefits tax exempt government entities cc bcc ep classification te_ge hq
